

PRESIDENTIAL LIFE INSURANCE COMPANY
 
[logo.jpg]
69 LYDECKER STREET
NYACK, NEW YORK 10960
(845) 358-2300



November 18, 2011


Mr. Mitchell Anderson
401 Smith Street
Yorktown, NY 10598


RE:  Letter Agreement


Dear Mitchell:


This letter agreement (this “Agreement”) memorializes the understandings between
Mitchell Anderson (“You”) and Presidential Life Insurance Company (the
“Company”) for certain severance arrangements provided herein.  Any capitalized
term used but not defined herein shall have the meaning set forth in Exhibit A
attached hereto.


1.           Term.  This Agreement shall be in effect during the period
beginning on November 18, 2011 through November 18, 2013 (the “Term”); provided,
however, that if a Change in Control has occurred prior to expiration of the
Term, the Term shall continue until the first anniversary of Change in Control.


2.           Termination and Resulting Compensation.


(a)           Involuntary Termination Prior to a Change in Control.  In the
event that during the Term You incur an Involuntary Termination prior to a
Change in Control, and subject to Sections 3, 4 and 8(g) below, You shall
receive one year of base salary as in effect as of the Termination Date, payable
on a bi-weekly schedule for a period of twelve (12) months, less all applicable
withholding and other deductions (the “Severance Payments”).


(b)           Involuntary Termination or Good Reason Termination After a Change
in Control.  In the event that during the Protection Period and the Term You
incur an Involuntary Termination or a termination for Good Reason, and subject
to Sections 3, 4 and 8(g) below, You shall be entitled to: (i) the Severance
Payments; (ii) subject to Your timely election of continuation coverage under
COBRA, payment of the Medical Premium Payments until the earlier of (A) the
first anniversary of the Termination Date; (B) the date You obtain subsequent
employment that offers medical benefits; and (C) the date You no long remain
eligible for continuation coverage under COBRA; and (iii) all outstanding
unvested stock options, unvested restricted stock grants and any other unvested
equity award grants shall become fully vested, and any vested stock options
shall be exercisable in accordance with the terms of the applicable equity plan
and stock option agreement.

 
1

--------------------------------------------------------------------------------

 

(c)           No Other Severance.  Payments and benefits provided in this
Section 2 shall be in lieu of any change in control, termination or severance
payments for which You may be eligible under any employment agreement, offer
letter or any of the plans, policies or programs of the Company, the Parent or
the Presidential Life Group.


3.           General Release Satisfaction.  The payments and benefits described
in Section 2 shall not become payable or vest unless and until You execute and
deliver to the Company a general release of claims that is no longer subject to
revocation under applicable law in the form set forth in Exhibit B attached
hereto within thirty (30) days following the Termination Date.


4.           280G / 4999 Reduction.  If it shall be determined that any payment
or distribution to You or for Your benefit (whether paid or payable, or
distributed or distributable) pursuant to this Agreement or pursuant to or by
reason of any other agreement, policy, plan, program or arrangement, including,
without limitation, any equity award, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payments”) would subject You to the excise tax imposed by Code Section 4999 by
reason of being contingent on a “change in the ownership or control” or “change
in the ownership of a substantial portion of the assets” of the Company or the
Parent, within the meaning of Code Section 280G or to any similar tax imposed by
state or local law, or any interest or penalties with respect to such excise tax
(such tax or taxes, together with any interest or penalties, collectively, the
“Excise Tax”), then the Payments shall be reduced such that the aggregate
present value of the payments in the nature of compensation to You or for Your
benefit which are contingent on such change (as determined in the manner set
forth under Code Section 280G and related Treasury Regulations) equals 299% of
the “base amount” as defined in Code Section 280G(b)(3).


5.           Restrictive Covenants.


(a)           Confidentiality; Non-Disclosure; Return of Property.  You agree
that You shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, during Your employment or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Presidential Life Group, which have been obtained by You during Your
employment.  The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to You; (ii) becomes generally known to the
public subsequent to disclosure to You through no wrongful act by You; or (ii)
You are required to disclose by applicable law, regulation or legal process
(provided, that You provide the Company with prior written notice of the
contemplated disclosure and cooperate with the Company at its expense in seeking
a protective order or other appropriate protection of such information).  Unless
required to be disclosed by applicable law, regulation or legal process, the
terms and conditions of this Agreement shall remain strictly confidential, and
You hereby agree not to disclose the terms and conditions hereof to any person
or entity, other than immediate family members, legal advisors or personal tax
or financial advisors, or prospective future employers solely for the purpose of
disclosing the limitations on Your conduct imposed by the provisions of this
Section 5.  On the Termination Date (or at any time prior thereto at the
Company’s request), You shall return all property belonging to the Presidential
Life Group, including, without limitation, any documents, computers, cell
phones, wireless electronic mail devices or other equipment.

 
2

--------------------------------------------------------------------------------

 

(b)           Non-Solicitation.  You agree that during Your employment and for
twelve (12) months following Your termination of employment for any reason (the
“Restricted Period”), You shall not (i) solicit, or cause to be solicited, any
customers of the Presidential Life Group if it is for purposes of promoting or
selling any products or services competitive with those of the Presidential Life
Group; (ii) solicit business from, or perform services for, any business that at
any time during the two-year period immediately prior to Termination Date was a
Presidential Life Group customer; or (iii) solicit for employment, offer, or
cause to be offered, employment, on a full time, part time, or consulting basis,
to any person employed or retained by Presidential Life Group at any time during
the six-month period prior to the Termination Date, unless You receive the
Company’s prior written consent or You are not involved, directly or indirectly,
in the termination of such person’s employment or services with the Presidential
Life Group.  The foregoing clauses (i) through (iii) shall be violated by the
personal solicitation or personally directed and targeted solicitation by You
and not by (A) general marketing or solicitation; (B) solicitation by other
employers of subsequent business employing you, if those solicited are not
specifically identified by You; or (C) the providing of services by Your new
employer to businesses not so solicited by You.


(c)           Non-Compete.  You agree while employed and during the Restricted
Period, You shall not, directly or indirectly, own, manage, operate, control, be
employed by, participate in or be connected in any manner with the ownership,
management, operation or control of any business similar to the type of business
conducted by the Presidential Life Group or under contemplation by the
Presidential Life Group as of the Termination Date.  The area covered by this
Section 5(c) is in any state in which the Presidential Life Group conducts
business or was planning to conduct business as of the Termination Date.


(d)           Non-Disparage.  During Your employment and following your
termination of employment for any reason, You agree not to make negative
comments or disparage the Presidential Life Group or its respective officers,
directors, employees, shareholders, agents or products, in any manner likely to
be harmful to them or their business or business or personal reputation.  The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony, or administrative or arbitral
proceedings.


(e)           Reformation; Tolling.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 5 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, then such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by the laws of that state.  In
the event of any violation this Section 5, You agree that the post-termination
restrictions contained in this Section 5 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.


6.           Cooperation.  You agree that while employed by the Company and
thereafter, You shall respond and provide information with regard to matters in
which You have knowledge as a result of Your employment, and shall provide
reasonable assistance to the Presidential Life Group and their respective
representatives in defense of any claims that may be made against the
Presidential Life Group, and will assist the Presidential Life Group in the
prosecution of any claims that may be made by the Presidential Life Group, to
the extent that such claims may relate to your employment.  You agree to
promptly inform the Company if You become aware of any lawsuits involving such
claims that may be filed or threatened against the Presidential Life Group.  You
agree to promptly inform the Company (to the extent that the You are legally
permitted to do so) if You are asked to assist in any investigation of the
Presidential Life Group (or their actions), regardless of whether a lawsuit or
other proceeding has then been filed against the Presidential Life Group with
respect to such investigation, and shall not do so unless legally
required.  Upon presentation of appropriate documentation, the Company shall pay
or reimburse You for all reasonable out-of-pocket expenses incurred by You in
complying with this Section 6.

 
3

--------------------------------------------------------------------------------

 

7.           Equitable Relief and Other Remedies.  You agree that the Company’s
remedies at law for a breach or threatened breach of the provisions of Section 5
or 6 would be inadequate and, You agree that, in the event of a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.  In the
event You violate Section 5 or 6 hereof, in addition to other remedies
available, any severance being paid to You pursuant to this Agreement shall
immediately cease, any vested equity award shall terminate and be forfeited, and
any severance previously paid to You (other than $1,000) shall be immediately
repaid to the Company.


8.           Miscellaneous.


(a)           Indemnification and D&O Insurance.  During the Protection Period
and to the extent provided under the Company’s by-laws in effect from time to
time, the Company agrees to indemnify You and hold You harmless against and in
respect of any actions, suits, proceedings, claims, demands, judgments, costs,
expenses, losses, and damages resulting from Your good faith performance of Your
duties with the Company.  During the Protection Period and to the extent
provided under the Company’s liability insurance policy in effect from time to
time, the Company shall cover You under directors’ and officers’ liability
insurance in the same amount and to the same extent as the Company covers its
other officers and directors.


(b)           Governing Law; Consent to Jurisdiction. The validity,
interpretation, construction and performance of this Agreement (and exhibits
attached) shall be governed by the laws of the State of New York without regard
to the choice of law principles thereof.  You agree to exclusive jurisdiction in
the Federal and State courts of the State of New York, located in New York
County, for any and all disputes relating this Agreement and irrevocably waives
any immunity from the jurisdiction of such courts and any claim of improper
venue, forum non conveniens or any similar objection which you might otherwise
be entitled to raise in any suit, action or proceeding in such courts with
respect to a dispute relating to this Agreement.


(c)           WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT, FOR ITSELF
AND ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.


(d)           Successors.  The Company shall require any successor to all or
substantially all of the assets of the Company to expressly assume and agree to
perform this Agreement to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  You agree that this Agreement is personal to You and You
shall not assign this Agreement.  This Agreement shall inure to the benefit of
and be enforceable Your heirs, beneficiaries and/or legal representatives.


(e)           Notices.  Any notices for the Company shall be sent to, Attention:
Vice President of Human Resources, 69 Lydecker Street Nyack, NY 10960.  Notices
to You shall be sent to the latest address on the Company’s records.


(f)           No Mitigation; No Offset.  You shall not be required to mitigate
any payment provided for in this Agreement by seeking other employment.  No
payment herein shall be offset or reduced by the amount of any payments or
benefits provided to You in any subsequent employment except as provided in
Section 2(b)(ii).

 
4

--------------------------------------------------------------------------------

 

(g)           Code Section 409A; Withholding.  This Agreement shall comply with
(or be exempt from) Code Section 409A.  If any payment or benefit is considered
“nonqualified deferred compensation” under Code Section 409A, then such payment
or benefit shall be subject to the Code Section 409A Requirements.  In no event
whatsoever shall the Presidential Life Group be liable for any additional tax,
interest or penalty that may be imposed on You by Code Section 409A or any
damages for failing to comply with Code Section 409A.  The Company shall
withhold from any amounts payable under this Agreement such Federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.


(h)           Survival.  The obligations and provisions in Sections 4 through 8
shall survive the termination or expiration of the Term and Your employment with
the Company and shall be fully enforceable thereafter.


(i)            Entire Agreement; Waiver; Severability.  This Agreement (and
exhibits attached) contain the entire agreement of the parties relating to the
subject matter hereof and replaces and supersedes any prior agreements relating
to said subject matter.  No modifications or amendments of this Agreement shall
be valid unless made in writing and signed by both parties.  The waiver of a
breach of any term or of any condition of this Agreement shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition.  If any provision of this Agreement is held invalid or unenforceable,
the remainder of this Agreement shall nevertheless remain in full force and
effect, and if any provision is held invalid or unenforceable with respect to
particular circumstances, it shall nevertheless remain in full force and effect
in all other circumstances.


To indicate Your acceptance of this Agreement, please sign and date this
Agreement and return it to Paul Marsico, Vice President of Human
Resources.   This offer will terminate if not accepted by You on or before
November 28, 2011.  This Agreement may be executed in counterparts to constitute
one instrument.
 
PRESIDENTIAL LIFE INSURANCE COMPANY
         
By:
/s/ Donald Barnes
 
Dated:  November 18, 2011
Name:  
Donald Barnes
   
Title:
Chief Executive Officer
         
Agreed and Accepted:
         
By:
/s/ Mitchell Anderson
 
Dated:  November 28, 2011
 
Mitchell Anderson
   


 
5

--------------------------------------------------------------------------------

 